 Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21                  Page 1 of 45 PageID 167



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

 MICHAEL SEWELL AND TANYA                        §
 SEWELL, INDIVIDUALLY AND AS                     §
 NEXT FRIENDS OF T.D.M. AND                      §
 C.M.S., MINORS,                                 §
       Plaintiffs,                               §
                                                 §
 v.                                              §   CIVIL ACTION NO.: 4:20-CV-01033-O
                                                 §
 CONTINENTAL EXPRESS, INC.,                      §
 CONTINENTAL EXPRESS TRAILER                     §
 LEASING, LTD. AND AGRANA FRUIT                  §
 US, INC.                                        §
       Defendants.                               §



                  DEFENDANT CONTINENTAL EXPRESS, INC.’S
           BRIEF IN SUPPORT OF ITS MOTION FOR RECONSIDERATION
                  OF ORDER DISMISSING WITHOUT PREJUDICE

       COMES NOW Defendant Continental Express, Inc. (“CEI”) and files this Brief in Support

of its Motion for Reconsideration of the Court’s previous order dismissing this case without

prejudice, and, for such, would show unto the Court as follows:

                                                I.
                                         INTRODUCTION

       On February 5, 2021, while CEI’s motion for summary judgment was pending, the Court

dismissed the Plaintiffs’ case without prejudice on the request of Plaintiffs’ counsel. Because CEI

is entitled to a dismissal with prejudice, or, alternatively, a dismissal without prejudice but with

certain qualifications, CEI now moves the Court for reconsideration.




                                                 1
Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21                                    Page 2 of 45 PageID 168



                                              TABLE OF CONTENTS

INTRODUCTION ............................................................................................................... 1
TABLE OF CONTENTS ..................................................................................................... 2
TABLE OF AUTHORITIES ................................................................................................ 3
PERTINENT FACTUAL AND PROCEDURAL BACKGROUND ............................................ 4
ARGUMENTS & AUTHORITIES ....................................................................................... 5
CONCLUSION & PRAYER .............................................................................................. 10




                                                            2
  Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21                                                  Page 3 of 45 PageID 169



                                                       TABLE OF AUTHORITIES
Cases

Bobo v. Christus Health, 277 F.R.D. 479 (E.D. Tex. 2001) ....................................................... 6, 8

Diallo v. Celestica Corp., No. 3:10-CV-1513-M-BH, 2013 WL 4525728 (N.D. Tex. Aug. 23,
  2013) ........................................................................................................................................... 9

Elbaor v. Tripath Imaging, Inc., 279 F.3d 314 (5th Cir. 2002) ...................................................... 4

Express Working Capital, LLC v. Starving Students, Inc., 2014 WL 11515730 (N.D. Tex. Mar.
  24, 2014) ..................................................................................................................................... 9

Greyhound Lines, Inc. v. Younan Properties, Inc., No. 3:07-CV-2111-O, 2008 WL 2340219
  (N.D. Tex. June 9, 2008) ............................................................................................................ 7

McCauley v. Kroger Co., 2020 WL 2065634 (N.D. Tex. Apr. 29, 2020) ...................................... 4

McElroy v. HSBC Bank USA, N.A., No. 4:17-CV-806, 2018 WL 3912838 (E.D. Tex. Aug. 16,
  2018) ....................................................................................................................................... 5, 8

Oxford v. Williams Companies, Inc., 154 F.Supp. 2d 942 (E.D. Tex. 2005) ............................. 5, 8

Williams v. Caliber Home Loans, No. 3:15-CV-2346-N-BH, 2016 WL 8715661 (N.D. Tex. Nov.
  7, 2016) ....................................................................................................................................... 6



Rules

FED. R. CIV. P. 41(a)(2) ................................................................................................................... 4

L.R. 7.1(e) ....................................................................................................................................... 7




                                                                         3
 Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21                    Page 4 of 45 PageID 170



                                        II.
                    PERTINENT FACTUAL AND PROCEDURAL BACKGROUND

       This lawsuit arises out of an August 21, 2018 single vehicle tractor-trailer accident that

occurred in Spanish Fork, Utah. As alleged in Plaintiffs’ Original Petition, Patrick Morlan

(hereinafter “Morlan”) was killed while driving a tractor-trailer in the course and scope of his

employment with CEI. See Dkt. 5-1. Less than a week later, Morlan’s on-the-job fatality was

reported to the Ohio Bureau of Workers’ Compensation (“OBWC”). See Dkt. 11-2. To date,

Morlan’s surviving spouse has, apparently, yet to pursue the available workers’ compensation

benefits.

       Plaintiffs filed this lawsuit in state court alleging that CEI and a related entity, Continental

Express Trailer Leasing, LTD. (“CETL”), were negligent in various respects and asserted wrongful

death and survival claims against CEI. See Dkt. 5-1. CEI filed its motion for summary judgment

on January 6, 2021, asserting that all of Plaintiffs’ claims against it are barred by the exclusive

remedy provisions of both Texas and Ohio’s workers’ compensation law. See Dkt. 11. Instead

of filing a response, Plaintiffs’ filed a motion to dismiss their claims against CEI and CETL on

February 3, 2021. See Dkt. 13. The Court then issued an order granting Plaintiffs’ motion to

dismiss without prejudice and denying CEI’s motion for summary judgment as moot. See Dkt.

14.

       CEI now files this its motion for reconsideration and respectfully submits that CEI has and

will suffer plain legal prejudice as a result of the unconditional dismissal of Plaintiffs’ claims

against it. Specifically, CEI expended significant resources in preparing and submitting its motion

for summary judgment on the legal bar to Plaintiffs’ claims. See Aff. of G. Brown (Ex. “A”).

Moreover, Plaintiffs’ failed to file a response to CEI’s motion for summary judgment within the

time allotted by the Local Rules of the Northern District of Texas and, in any event, have sought


                                                  4
    Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21                       Page 5 of 45 PageID 171



a dismissal of their claims against CEI in an apparent effort to avoid an imminent adverse ruling

on the merits. See L.R. 7.1(e). Case law from the Northern District of Texas supports a denial of

Plaintiffs’ Rule 41(a)(2) motion to dismiss under these circumstances. See McCauley v. Kroger

Co., 2020 WL 2065634, at *1 (N.D. Tex. Apr. 29, 2020) (Fitzwater, J.) (“[O]utright dismissals

should be refused . . . when a plaintiff seeks to circumvent an expected adverse result.”)

Accordingly, CEI respectfully requests the Court to withdraw its order dismissing Plaintiffs’

claims against it without prejudice, enter a new order denying Plaintiffs’ motion to dismiss without

prejudice, and rule on the pending Motion for Summary Judgment, entering an order that

Plaintiffs’ claims against CEI be dismissed with prejudice. 1

                                              III.
                                      ARGUMENTS & AUTHORITIES

A.      Federal Rule of Civil Procedure 41(a)(2)

        Federal Rule of Civil Procedure 41(a) instructs that a plaintiff may voluntarily dismiss an

action without a court order if it does so before an opposing party serves either an answer or a

motion for summary judgment. Where, as here, an opposing party has done both, a plaintiff must

obtain a court order allowing the dismissal under Federal Rule of Civil Procedure 41(a)(2). When

faced with a Rule 41(a)(2) motion, the district court must first ask whether an unconditional

dismissal will cause the non-movant to suffer plain legal prejudice. Elbaor v. Tripath Imaging,

Inc., 279 F.3d 314, 317 (5th Cir. 2002). If the district court determines the non-movant will not

be prejudiced, the motion should be granted. Id. If, however, the district court concludes that




1
 The claims against CETL, while without merit, were not a subject of a pending motion for summary judgment (as a
non-employer of the Decedent, CETL did not have standing to seek summary judgment on the exclusive remedy
defense). Accordingly, CETL does not seek reconsideration of the dismissal of the claims against CETL without
prejudice.


                                                       5
 Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21                    Page 6 of 45 PageID 172



granting the motion unconditionally will cause legal prejudice, it has two options: (1) it can deny

the motion outright; or (2) it can craft conditions to cure the prejudice. Id. at 318.

B.      CEI is prejudiced by an unconditional dismissal.
        In evaluating the first part of the Rule 41(a)(2) test, courts have defined legal prejudice as

“prejudice to some legal interest, some legal claim, [or] some legal argument.” McElroy v. HSBC

Bank USA, N.A., No. 4:17-CV-806, 2018 WL 3912838 at, *2 (E.D. Tex. Aug. 16, 2018). Courts

in the Fifth Circuit have considered the following factors, among others, in determining whether

legal prejudice exists: (1) the defendant’s effort and the expense involved in preparing for trial; (2)

excessive delay and lack of diligence on the part of the plaintiff in prosecuting the action; (3)

insufficient explanation of the need to take a dismissal; and, as most relevant here, (4) the fact that

a motion for summary judgment has been filed by the defendant. Id. (citing Elbaor, 279 F.3d at

n.3).

        As to the first factor—the defendant’s effort and the expense involved in preparing for

trial—CEI acknowledges that this is still in its early stages. Nevertheless, CEI has expended

significant time and incurred significant expenses in preparing its motion for summary judgment

arguing the exclusive remedy provision of both Texas and Ohio workers’ compensation law bars

Plaintiffs’ claims altogether. Indeed, CEI’s motion for summary judgment was not a run-of-the-

mill motion. See Dkt. 11. In that respect, CEI’s motion involved a complex choice of law analysis

that required research and briefing of the exclusive remedy defense under both Texas and Ohio

law. See Dkt. 11; see also Oxford v. Williams Companies, Inc., 154 F.Supp. 2d 942, 952 (E.D.

Tex. 2005) (acknowledging that preparing a motion for summary judgment is a “large investment

of research and cost.”). In doing so, CEI incurred attorneys’ fees and paralegal fees in the defense

of this lawsuit, including fees associated with the preparation of its motion for summary judgment,

in an amount totaling $16,802.00 See Aff. of G. Brown (Ex. “A”). For these reasons, the first


                                                  6
 Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21                     Page 7 of 45 PageID 173



factor weighs in favor of finding that CEI is prejudiced by granting Plaintiffs’ motion to dismiss

without prejudice.

        As to the second and third factors—whether there was excessive delay in prosecuting the

action and the reason provided for the dismissal—CEI acknowledges that this action has been on

file a relatively short period of time. Nevertheless, the parties have already made their initial

disclosures, filed a joint status report and were involved in written discovery. See Dkt. 9.

Moreover, CEI has – at every step along the way – asserted that Plaintiffs’ claims are barred by

the exclusive remedy doctrine under both Texas and Ohio’s workers’ compensation laws,

including in its original answer, its initial disclosures and in the joint status report. See Dkts. 5-1,

9. Despite this, Plaintiffs’ waited to file their motion to dismiss until more than five months after

initiating this suit in state court on August 18, 2020, and did so only after CEI filed its motion for

summary judgment on January 6, 2021. See Dkts. 5-1, 11, and 13. Moreover, Plaintiffs’ have

provided no explanation as to why they sought a dismissal of CEI without prejudice. See Williams

v. Caliber Home Loans, No. 3:15-CV-2346-N-BH, 2016 WL 8715661, at *3 (N.D. Tex. Nov. 7,

2016) (Ramirez, M.J.) (“The absence of a satisfactory explanation for why a dismissal should be

without prejudice has been identified in numerous cases as an important factor bearing on the

court’s decision whether to grant a motion to dismiss.”). In that respect, Plaintiffs’ generally stated

they seek a dismissal of their causes of action against CEI and CETL. See Dkt. 13. As mentioned

– and as discussed in more detail in the subsequent paragraph – Plaintiffs’ waited to seek a

dismissal until after CEI filed its motion for summary judgment. See Bobo v. Christus Health,

277 F.R.D. 479, 481 (E.D. Tex. 2001) (“The Plaintiff’s motion is particularly suspect considering

it was filed one day after the defendants moved for judgment on the pleadings.”). The timing of

Plaintiffs’ motion for dismissal at a minimum strongly suggests they seek to avoid an adverse




                                                   7
 Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21                    Page 8 of 45 PageID 174



ruling on the merits. For these reasons, the third factor weighs in favor of finding that CEI will be

prejudiced by granting Plaintiff’s motion to dismiss.

       As to the fourth factor—whether the defendant had filed a motion for summary judgment—

CEI filed its motion for summary judgment on January 6, 2021. See Dkt. 11. Under Local Rule

7.1(e), Plaintiffs had until January 27, 2021 to file a response. See L.R. 7.1(e). After failing to

file a response in the time allotted, the Court issued an order on February 1, 2021 noting Plaintiffs’

failure to file a response and requiring that Plaintiffs file a response (if any at all) by February 3,

2021. See Dkt. 12. Thus, the Court was certainly making a concerted effort to ensure Plaintiffs

had ample opportunity to state their positions in response to the motion. Instead of a filing a

response to CEI’s motion for summary judgment, however, Plaintiffs’ filed their motion to dismiss

at 5:20 p.m. on February 3, 2021. See Dkt. 13. Clearly, Plaintiffs’ last minute request for a

dismissal without prejudice is an effort to avoid an imminent adverse ruling on the merits (as to

the claims against CEI). See Greyhound Lines, Inc. v. Younan Properties, Inc., No. 3:07-CV-

2111-O, 2008 WL 2340219, at *2 (N.D. Tex. June 9, 2008) (O’Connor, J.) (outright denial of a

motion to dismiss may be appropriate where the defendant demonstrates “that dismissal will

preclude the court from deciding a pending case or claim-dispositive motion[.]”).

       On balance, the four factors weigh in favor of finding that CEI has and will suffer legal

prejudice by the Court’s dismissal of Plaintiffs’ claims without prejudice, particularly because the

minor Plaintiffs’ claims are not barred, at this point, by the statute of limitations, and may thus, in

theory, be refiled at some point in the future.

       Plaintiffs’ claims against CEI are barred by the exclusive remedy provision of both Texas

and Ohio’s workers’ compensation law whether they are asserted today or at any time in the future.

The handwriting was on the wall, in this regard, well before CEI filed its motion for summary




                                                  8
 Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21                   Page 9 of 45 PageID 175



judgment.    By allowing Plaintiffs’ to unconditionally dismiss their claims against CEI without

prejudice at the last possible second, CEI’s efforts and expenditures with respect to its request for

an adjudication on the merits was for naught. For all these reasons, the Court should either: (1)

deny Plaintiffs’ motion outright, and rule on the pending Motion for Summary Judgment; or (2)

impose conditions on the dismissal to cure the prejudice to CEI.

C.     The Court should deny Plaintiffs’ motion to dismiss outright.
       As established in the preceding section, CEI has and will suffer legal prejudice by the

dismissal of Plaintiffs’ claims against it without prejudice. Accordingly, CEI respectfully submits

to the Court that an outright denial of Plaintiffs’ motion to dismiss is appropriate because the

previous granting of the motion has precluded the Court from deciding CEI’s motion for summary

judgment. See Oxford, 154 F.Supp. 2d at 951 (denying a Rule 41(a)(2) motion to dismiss because

the defendant’s motion for summary judgment was currently pending before the Court); Bobo, 227

F.R.D. at 481–82 (same); McElroy, No. 4:17-CV-806, 2018 WL 3912838 at, *2 (same).

Moreover, outright dismissal without prejudice should be refused when a plaintiff seeks to

circumvent an expected adverse result. Bobo, 227 F.R.D. at 481. To dismiss Plaintiffs’ claims

against CEI at this stage would prejudice CEI’s preparations in light of its dispositive motion –

“[t]his alone warrants denial of the Rule 41(a)(2) motion.” Oxford, 154 F.Supp. 2d at 951.

       Accordingly, CEI respectfully requests the Court: (1) withdraw its prior order dismissing

Plaintiffs’ claims without prejudice; (2) enter a new order denying Plaintiffs’ Rule 41(a)(2) motion

to dismiss; and (3) rule on the pending Motion for Summary Judgment.

D.     In the alternative, the Court should conditionally grant Plaintiffs’ motion to dismiss.
       If the Court, in its discretion, determines an outright denial of the motion to dismiss without

prejudice is not appropriate under the circumstances, CEI respectfully requests the Court to

conditionally grant Plaintiffs’ motion to dismiss. See Express Working Capital, LLC v. Starving


                                                 9
Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21                    Page 10 of 45 PageID 176



Students, Inc., 2014 WL 11515730, at *1 (N.D. Tex. Mar. 24, 2014) (O’Connor, J.) (“A district

court may also place conditions on a voluntary dismissal to prevent unfair prejudice to the other

side in the case.”). Curative conditions prevent unfair prejudice to the other side and include, as

an option, dismissal with prejudice. Diallo v. Celestica Corp., No. 3:10-CV-1513-M-BH, 2013

WL 4525728, at *3 (N.D. Tex. Aug. 23, 2013) (Lynn, J.). In that regard, CEI requests the Court

impose conditions to cure the prejudice to CEI in allowing Plaintiffs’ to voluntarily dismiss their

claims at this stage of the case without prejudice. More specifically, and in the alternative to CEI’s

preferred relief of a denial of Plaintiffs’ motion to dismiss without prejudice and a ruling on CEI’s

pending motion for summary judgment, CEI requests that the Court dismiss Plaintiffs’ claims

against it on the condition that Plaintiffs’ be required to pay CEI’s attorneys’ fees, incurred to date

in the present action, prior to refiling their suit at some point in the future. See Express Working

Capital, LLC2014 WL 11515730, at *2 (O’Connor, J.) (granting a Rule 41(a)(2) motion to dismiss

without prejudice on the condition that the plaintiff be required to pay the defendants’ attorneys

fees before the plaintiff may re-file the lawsuit).

                                                IV.
                                      CONCLUSION & PRAYER

       WHEREFORE, PREMISES CONSIDERED, CEI respectfully requests the Court to

withdraw its prior order dismissing Plaintiffs’ claims without prejudice; to enter a new order

denying Plaintiffs’ Rule 41(a)(2) motion to dismiss without prejudice; to rule on CEI’s pending

motion for summary judgment (to which Plaintiffs have not responded), granting said motion; or,

alternatively, to enter an order of dismissal without prejudice that imposes the requested conditions

on the refiling of Plaintiffs’ lawsuit; and for any and other further relief the Court deems

appropriate under the circumstances.




                                                  10
Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21     Page 11 of 45 PageID 177



                                  Respectfully submitted,

                                  GERMER BEAMAN & BROWN, P.L.L.C.
                                  One Barton Skyway
                                  1501 S. Mopac Expy, Suite A400
                                  Austin, Texas 78746
                                  (512) 472-0288 Telephone
                                  (512) 472-9260 Facsimile




                                  By:
                                         Gregg R. Brown
                                         State Bar No. 03129010
                                         grb-svc@germer-austin.com
                                         Austin L. Jones
                                         State Bar No. 24116579
                                         ajones@germer-austin.com

                                  ATTORNEYS FOR DEFENDANT
                                  CONTINENTAL EXPRESS, INC.




                                    11
Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21   Page 12 of 45 PageID 178




                    EXHIBIT A
Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21   Page 13 of 45 PageID 179
Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21   Page 14 of 45 PageID 180
Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21   Page 15 of 45 PageID 181
Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21   Page 16 of 45 PageID 182




                    EXHIBIT A
       Case 4:20-cv-01033-O DocumentGermer   PLLC
                                    15-1 Filed 02/26/21            Page 17 of 45 PageID 183
                                              P. O. Box 4915
                                           Beaumont, Texas 77704                      Invoice No.
                                               409-654-6700                             674613
                                            Tax ID# XX-XXXXXXX

                                                 09/17/2020



    Continental Express, Inc.
    Attn: Kiera M. Sullivan
    10450 State Route 47 W.
    Sidney, OH 45365


REMIT TO: Germer PLLC
          P.O. Box 4915
          Beaumont, Texas 77704
RE: Michael Sewell and Tanya Sewell Individually anf of T.D.M. and (CONEXP-97612)
    C.M.S. v. Contintental Express Inc., et al;
    Cause No. 236-318755-20; filed in the ____ Court of Tarrant
    County, TX
    N/A




Invoice for Professional Services rendered through: 08/31/2020
As per Time Exhibit Attached                                                            $220.00

Total Invoice                                                                           $220.00


Total Amount Due                                                                        $220.00




                                                 Page 1 of 3
       Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21                 Page 18 of 45 PageID 184
                                               Time Exhibit
                   Re: Morlan, Patrick (Estate of) v. Continental Express, Inc. - NOT IN      Invoice No.
                           Invoice for services rendered through: 08/31/2020                    674613



Date         Emp     Services                                                    Hours      Rate Amount
08/24/2020   GRB      Telephone conference with clients regarding                  0.80    275.00   220.00
                                                                     .
                                                                  Total Fees:                       220.00




                                                  Page 2 of 3
                               Time 15-1
      Case 4:20-cv-01033-O Document Allocation
                                          FiledExhibit
                                                02/26/21   Page 19 of 45 PageID 185No.
                                                                            Invoice
                                                                              674613
ID     Name                    Personnel Type              Hours     Rate     Amount
GRB    Brown, Gregg R          Principal                     0.80 $275.00       220.00
                                                             0.80 /hrs         $220.00




                                           Page 3 of 3
       Case 4:20-cv-01033-O DocumentGermer   PLLC
                                    15-1 Filed 02/26/21            Page 20 of 45 PageID 186
                                              P. O. Box 4915
                                           Beaumont, Texas 77704                      Invoice No.
                                               409-654-6700                             676893
                                            Tax ID# XX-XXXXXXX

                                                 10/20/2020



    Continental Express, Inc.
    Attn: Kiera M. Sullivan
    10450 State Route 47 W.
    Sidney, OH 45365


REMIT TO: Germer PLLC
          P.O. Box 4915
          Beaumont, Texas 77704
RE: Michael Sewell and Tanya Sewell Individually anf of T.D.M. and (CONEXP-97612)
    C.M.S. v. Contintental Express Inc., et al;
    Cause No. 236-318755-20; filed in the ____ Court of Tarrant
    County, TX
    N/A




Invoice for Professional Services rendered through: 09/30/2020
As per Time Exhibit Attached                                                          $4,557.50

Total Invoice                                                                         $4,557.50


Total Amount Due                                                                      $4,557.50




                                                 Page 1 of 6
       Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21                Page 21 of 45 PageID 187
                                               Time Exhibit
                   Re: Morlan, Patrick (Estate of) v. Continental Express, Inc. - NOT IN       Invoice No.
                           Invoice for services rendered through: 09/30/2020                     676893



Date         Emp     Services                                                       Hours    Rate Amount
09/03/2020   GRB      Correspondence to Plaintiffs' counsel regarding pending        0.10   275.00    27.50
                      workers' compensation claim.
09/03/2020   GRB      Correspondence to K. Sullivan regarding                        0.10   275.00    27.50

09/04/2020   GRB      Correspondence to Plaintiffs' counsel regarding pending        0.10   275.00    27.50
                      workers' compensation claim.
09/04/2020   GRB      Correspondence to Plaintiffs' counsel regarding pending        0.10   275.00    27.50
                      workers' compensation claim.
09/08/2020   BM       Exchange correspondence with K. Sullivan regarding             0.20   125.00    25.00

09/08/2020   GRB      Correspondence to K. Sullivan regarding                        0.20   275.00    55.00
                                                    .
09/09/2020   AJ       Conduct legal research into Texas case law governing the       2.50   200.00   500.00
                      exclusive remedy provision of the Texas Workers'
                      Compensation Act and factors courts consider when
                      deciding choice of law issues in the the context of
                      workers' compensation law, and summarize findings of
                      same.
09/09/2020   AJ       Conduct legal research into Ohio case law governing the        2.00   200.00   400.00
                      exclusive remedy provision of Ohio workers'
                      compensation law, and summarize findings of same.
09/10/2020   BM       Prepare for and participate in conference call with R.         0.70   125.00    87.50
                      Gottemoeller and K. Sullivan regarding

09/10/2020   GRB      Review Plaintiff's petition and corporate organization         0.30   275.00    82.50
                      chart in preparation for call with K. Sullivan and R.
                      Gottemoeller.
09/10/2020   GRB      Telephone conference with /K. Sullivan and R.                  0.60   275.00   165.00
                      Gottemoeller regarding                                    .
09/11/2020   AJ       Review and analyze Plaintiffs' Original Petition for           0.50   200.00   100.00
                      purpose of drafting Continental Express, Inc. and
                      Continental Express Trailer Leasing, Ltd.'s Original
                      Answer to same.
09/11/2020   AJ       Prepare Continental Express, Inc. and Continental              0.50   200.00   100.00
                      Express Trailer Leasing, Ltd.'s Original Answer to
                      Plaintiffs' Original Petition.
09/11/2020   AJ       Review and analyze Plaintiffs' Original Petition for           0.30   200.00    60.00
                      purpose of drafting CEI and CE Trailer's Notice of
                      Removal based on diversity jurisdiction.



                                                  Page 2 of 6
       Case 4:20-cv-01033-O Document Time   15-1 Exhibit
                                                    Filed 02/26/21 Page 22 of 45 PageID 188
                Re: Morlan, Patrick (Estate of) v. Continental Express, Inc. - NOT IN Invoice No.
                        Invoice for services rendered through: 09/30/2020               676893



Date         Emp   Services                                                        Hours    Rate Amount
09/11/2020   AJ     Prepare CEI and CE Trailer's Notice of Removal,                 1.50   200.00   300.00
                    specifically on the basis of diversity jurisdiction under 28
                    U.S.C. section 1332.
09/11/2020   GRB    Review and edit proposed original answer of Continental         0.30   275.00    82.50
                    Express entities.
09/11/2020   GRB    Correspondence to K. Sullivan regarding                         0.10   275.00    27.50
                                                                      .
09/14/2020   AJ     Review and analyze Defendant Agrana's Original Answer.          0.20   200.00    40.00
09/14/2020   AJ     Phone conference with counsel for Agrana to discuss             0.20   200.00    40.00
                    removal of suit to the U.S. District Court for the Northern
                    District of Texas, Fort Worth Division.
09/14/2020   GRB    Receipt and review of original answer of Agrana Fruit.          0.10   275.00    27.50
09/14/2020   GRB    Correspondence to K. Sullivan                                   0.10   275.00    27.50

09/15/2020   GRB    Review and edit proposed notice of removal                      0.30   275.00    82.50
09/15/2020   GRB    Receipt and review of correspondence from K. Sullivan           0.10   275.00    27.50
                    regarding            .
09/15/2020   GRB    Review recent Fifth Circuit case regarding transfer of          0.30   275.00    82.50
                    venue pursuant to 28 U.S.C. 1404 (a).
09/15/2020   GRB    Correspondence to K. Sullivan regarding Fifth Circuit           0.20   275.00    55.00
                    case regarding                                         .

09/15/2020   GRB    Review and edit proposed notice of removal.                     0.30   275.00    82.50
09/16/2020   AJ     Phone call with counsel for Agrana to discuss                   0.20   200.00    40.00
                            , removal, and transfer of venue.
09/16/2020   AJ     Draft a notice of removal to the state court.                   0.20   200.00    40.00
09/16/2020   GRB    Correspondence to K. Sullivan regarding                         0.10   275.00    27.50

09/17/2020   BM     Research on Tarrant County District Clerk's website for         0.80   125.00   100.00
                    file stamped copies of previously filed documents for use
                    with removal.
09/17/2020   BM     Review and supplement Defendants' notice of removal.            0.50   125.00    62.50
09/17/2020   BM     Prepare civil cover sheet and supplemental civil cover          0.80   125.00   100.00
                    sheet.
09/17/2020   BM     Prepare draft of Defendants' certificate of interested          0.30   125.00    37.50
                    parties.
09/17/2020   BM     Prepare exhibits to notice of removal for filing.               0.40   125.00    50.00
09/17/2020   GRB    Receipt and review of notice of assignment of court.            0.10   275.00    27.50
09/17/2020   GRB    Correspondence to K. Sullivan regarding                         0.10   275.00    27.50




                                                Page 3 of 6
       Case 4:20-cv-01033-O Document Time   15-1 Exhibit
                                                    Filed 02/26/21 Page 23 of 45 PageID 189
                Re: Morlan, Patrick (Estate of) v. Continental Express, Inc. - NOT IN Invoice No.
                        Invoice for services rendered through: 09/30/2020               676893



Date         Emp   Services                                                         Hours    Rate Amount
09/21/2020   AJ     Review and analyze the Court's order regarding CEI and           0.50   200.00   100.00
                    CET's notice of removal and order requiring first
                    amended notice of removal.
09/21/2020   AJ     Prepare CEI and CET's first amended notice of removal,           0.70   200.00   140.00
                    specifically drafting section on diversity of citizenship for
                    purposes of removal jurisdiction.
09/21/2020   BM     Receive and review order requesting amended notice of            0.10   125.00    12.50
                    removal.
09/21/2020   GRB    Receipt and review of order from Court requesting                0.20   275.00    55.00
                    additional jurisdictional information.
09/21/2020   GRB    Review corporate organizational chart .                          0.20   275.00    55.00
09/21/2020   GRB    Correspondence to K. Sullivan regarding                          0.10   275.00    27.50
                                                              .
09/21/2020   GRB    Receipt and review of Morlan's personnel file and                0.30   275.00    82.50
                    discovery documents from K. Sullivan.
09/22/2020   GRB    Review and edit proposed amended notice of removal.              0.30   275.00    82.50
09/23/2020   AJ     Review and analyze the Court's order regarding the Rule          0.40   200.00    80.00
                    26(f) scheduling conference and joint discovery plan.
09/23/2020   BM     Receive and review order requiring scheduling conference         0.10   125.00    12.50
                    and report for contents of scheduling order.
09/24/2020   AJ     Various correspondence with opposing counsel to discuss          0.20   200.00    40.00
                    the Rule 26(f) conference.
09/24/2020   AJ     Correspond with opposing counsel to discuss the Rule             0.10   200.00    20.00
                    26(f) conference.
09/24/2020   GRB    Receipt and review of Court's initial pre-trial order.           0.20   275.00    55.00
09/24/2020   GRB    Correspondence to K. Sullivan                                    0.10   275.00    27.50
                                   .
09/25/2020   AJ     Phone call with opposing counsel to discuss litigation           0.20   200.00    40.00
                    strategy, the Rule 26(f) conference, and the Rule 26(f)
                    report.
09/25/2020   BM     Exchange correspondence with all counsel regarding               0.20   125.00    25.00
                    scheduling conference.
09/25/2020   GRB    Receipt and review of correspondence from Plaintiff's            0.10   275.00    27.50
                    counsel regarding initial Rule 26 conference.
09/29/2020   BM     Exchange correspondence with all counsel regarding rule          0.20   125.00    25.00
                    26 conference.
09/30/2020   BM     Review court's order regarding scheduling conference,            0.30   125.00    37.50
                    and prepare proposed schedule.
09/30/2020   BM     Participate in conference with all counsel regarding             0.80   125.00   100.00

09/30/2020   GRB    Review Court's initial order regarding required content of       0.50   275.00   137.50
                    initial status conference and report to Court.

                                                 Page 4 of 6
       Case 4:20-cv-01033-O Document Time   15-1 Exhibit
                                                    Filed 02/26/21 Page 24 of 45 PageID 190
                Re: Morlan, Patrick (Estate of) v. Continental Express, Inc. - NOT IN Invoice No.
                        Invoice for services rendered through: 09/30/2020               676893



Date         Emp   Services                                                       Hours    Rate Amount
09/30/2020   GRB    Participate in scheduling conference call with all counsel.    0.70   275.00    192.50
09/30/2020   GRB    Correspondence to K. Sullivan regarding                        0.40   275.00    110.00


                                                                 Total Fees:                       4,557.50




                                                Page 5 of 6
                               Time 15-1
      Case 4:20-cv-01033-O Document Allocation
                                          FiledExhibit
                                                02/26/21   Page 25 of 45 PageID 191No.
                                                                            Invoice
                                                                              676893
ID     Name                    Personnel Type              Hours     Rate     Amount
AJ     Jones, Austin           Associate                    10.20 $200.00      2,040.00
BM     Martin, Ben             Paralegal                     5.40 $125.00        675.00
GRB    Brown, Gregg R          Principal                     6.70 $275.00      1,842.50
                                                            22.30 /hrs        $4,557.50




                                           Page 6 of 6
Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21   Page 26 of 45 PageID 192
Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21   Page 27 of 45 PageID 193
Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21   Page 28 of 45 PageID 194
Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21   Page 29 of 45 PageID 195
Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21   Page 30 of 45 PageID 196
Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21   Page 31 of 45 PageID 197
Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21   Page 32 of 45 PageID 198
Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21   Page 33 of 45 PageID 199
Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21   Page 34 of 45 PageID 200
Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21   Page 35 of 45 PageID 201
Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21   Page 36 of 45 PageID 202
Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21   Page 37 of 45 PageID 203
       Case 4:20-cv-01033-O DocumentGermer   PLLC
                                    15-1 Filed 02/26/21             Page 38 of 45 PageID 204
                                              P. O. Box 4915
                                           Beaumont, Texas 77704                       Invoice No.
                                               409-654-6700                              688048
                                            Tax ID# XX-XXXXXXX

                                                 01/14/2021



    Continental Express, Inc.
    Attn: Kiera M. Sullivan
    10450 State Route 47 W.
    Sidney, OH 45365


REMIT TO: Germer PLLC
          P.O. Box 4915
          Beaumont, Texas 77704
RE: Michael Sewell and Tanya Sewell Individually anf of T.D.M. and (CONEXP-97612)
    C.M.S. v. Contintental Express Inc., et al;
    Cause No. 236-318755-20; filed in the ____ Court of Tarrant
    County, TX
    N/A




Invoice for Professional Services rendered through: 12/31/2020
As per Time Exhibit Attached                                                           $2,865.00
Total Costs (as shown below)                                                              $72.24

Total Invoice                                                                          $2,937.24


Total Amount Due                                                                       $2,937.24


Costs Through   12/31/2020
12/01/2020      West Payment Center-843491710                                              72.24
                November 2020 Westlaw Charges

                                                           Total Expenses                  72.24




                                                 Page 1 of 3
       Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21                Page 39 of 45 PageID 205
                                               Time Exhibit
                   Re: Morlan, Patrick (Estate of) v. Continental Express, Inc. - NOT IN      Invoice No.
                           Invoice for services rendered through: 12/31/2020                    688048



Date         Emp     Services                                                      Hours    Rate Amount
12/03/2020   AJ       Prepare for and participate in Zoom call with K. Sullivan     0.80   200.00    160.00
                      to discuss
12/03/2020   GRB      Review K. Sullivan's comments to previous draft of MSJ        0.40   275.00    110.00
                      in preparation for Zoom call with K. Sullivan.
12/03/2020   GRB      Review Root decision from Ohio Court of Appeals re            0.40   275.00    110.00
                      potential applicability of workers' compensation
                      immunity to claims against CEI and CETL.
12/03/2020   GRB      Participate in conference call with K. Sullivan and A.        0.60   275.00    165.00
                      Jones

12/03/2020   GRB      Revise draft motion for summary judgment to incorporate       0.60   275.00    165.00
                      K. Sullivan's comments and content of Zoom discussion.
12/07/2020   AJ       Review and analyze the employment lease agreement             0.30   200.00     60.00
                      between CEI and CESI for purpose of drafting CEI's
                      motion for summary judgment.
12/15/2020   AJ       Continue drafting CEI's motion for summary judgment on        0.80   200.00    160.00
                      the exclusive remedy doctrine under Ohio and Texas
                      workers' compensation law.
12/16/2020   AJ       Review and revise CEI's motion for summary judgment           5.50   200.00 1,100.00
                      on its affirmative defense of the exclusive remedy
                      doctrine under Ohio's Workers' Compensation Act,
                      specifically drafting sections discussing the extension of
                      immunity from CES to CEI on the borrowed employee
                      doctrine under both Ohio and Texas law.
12/16/2020   AJ       Conduct legal research into Ohio and Texas case law           1.70   200.00    340.00
                      governing the borrowed employee doctrine and the
                      extension of workers' compensation immunity for purpose
                      of drafting CEI's motion for summary judgment.
12/16/2020   GRB      Review memo. from A. Jones regarding Ohio case law,           0.30   275.00     82.50
                      and of review case law regarding dual employment issue
                      and workers' compensation immunity.
12/26/2020   GRB      Continue review and editing of draft CEI's Motion for         1.50   275.00    412.50
                      Summary Judgment.
                                                                  Total Fees:                       2,865.00




                                                  Page 2 of 3
                               Time 15-1
      Case 4:20-cv-01033-O Document Allocation
                                          FiledExhibit
                                                02/26/21   Page 40 of 45 PageID 206No.
                                                                            Invoice
                                                                              688048
ID     Name                    Personnel Type              Hours     Rate     Amount
AJ     Jones, Austin           Associate                     9.10 $200.00      1,820.00
GRB    Brown, Gregg R          Principal                     3.80 $275.00      1,045.00
                                                            12.90 /hrs        $2,865.00




                                           Page 3 of 3
Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21   Page 41 of 45 PageID 207
Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21   Page 42 of 45 PageID 208
Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21   Page 43 of 45 PageID 209
Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21   Page 44 of 45 PageID 210
Case 4:20-cv-01033-O Document 15-1 Filed 02/26/21                  Page 45 of 45 PageID 211



                                CERTIFICATE OF SERVICE
        I, the undersigned counsel, hereby certify that a true and correct copy of the foregoing was
forwarded, as indicated below, to all known counsel of record in compliance via CM/ECF with
the Federal Rules of Civil Procedure and the Local Rules for the Northern District of Texas on this
the 26th day of February 2021.

Avery McDaniel
Garette M. Amis
LAW OFFICE OF AVERY MCDANIEL
1205 North Main Street
Fort Worth, Texas 76164
Attorneys for Plaintiffs

Russell E. Wilson
SQUIRES & WILSON
15303 Dallas Parkway, Suite 800
Addison, Texas 75001
Attorneys for Defendant Agrana Fruit




                                                     Gregg R. Brown




                                                12
